Case 17-11697   Doc 237   Filed 01/16/20 Entered 01/17/20 08:38:54   Desc Main
                           Document     Page 1 of 4
Case 17-11697   Doc 237   Filed 01/16/20 Entered 01/17/20 08:38:54   Desc Main
                           Document     Page 2 of 4
Case 17-11697   Doc 237   Filed 01/16/20 Entered 01/17/20 08:38:54   Desc Main
                           Document     Page 3 of 4
Case 17-11697   Doc 237   Filed 01/16/20 Entered 01/17/20 08:38:54   Desc Main
                           Document     Page 4 of 4
